DETAILED ACTION
Status of Application
1.	The claims 1-18 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 02/07/2020 and 07/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 states that introducing pressurized gas into the provided parison causes it to outwardly inflate; however, thereafter the claim states that the pressure and decreased viscosity causes the glass matrix material (of the parison) to flow and infiltrate. It is unclear from this language if the introduction of the pressurized glass alone causes inflation of the parison so as to press/infiltrate against the fiber preform, or if the subsequent step of causing viscosity decrease is needed for this inflation step. The lack of clarity in regard to the order of steps applied, and to the point in the claimed process wherein the inflating occurs, renders unclear how the process of claim 1 operates. As such, claim 1 is indefinite under USC 112. Dependent claims 2-10 are therefore also indefinite as depending from and including all of the limitations of independent claim 1. 	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3-4, 8-9, 11-13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over von Loewis of Menar (4415614) in view of Allaire et al (US 5049329).
	Regarding claim 1, von Loewis of Menar teaches a method of producing a vitreous article by blowing a glass parison into a mold against a web of glass fibers. This web of glass fibers is a preform, and is provided into said mold in a cylindrical shape (see Fig. 1) such that it would circumscribe an interior region thereof. The glass parison has a first viscosity and is provided within (in the interior region) of the fiber web (parison is inflated so as to expand against the web and partially into it). The parison is blown into the mold to pressurize and expand it, and thus pressurized gas is introduced. The heating of the parison necessarily decreases its viscosity, and as discussed above, the von Loewis method involves causing the glass expand against and into the fiber preform, and thus to flow and infiltrate said preform. A consolidated workpiece is thereby formed, and the workpiece is cooled. 
	Claim 1 differs from von Loewis of Menar because this piece of prior art does not specify that parison expansion is affected by inert gas specifically. However, it would have been obvious to one of ordinary skill in the art to modify von Loewis in view of Allaire et al in order to use an inert gas for the pressurized gas expansion step that is taught therein, because Allaire et al teaches a process for forming a ceramic matrix composite by expanding matrix material into a fibrous preform, and teaches that the expansion is preformed by the introduction of inert gas specifically. Allaire et al teaches that using a pressuring gas such as neutral (inert) nitrogen is the most convenient manner in which to consolidate the fiber-reinforced composite material. One of ordinary skill would have had motivation to use the Allaire inert gas as the pressurizing/parison-expanding gas called for by von Loewis because the lack of specificity in van Loewis as to the gas used for this step would have caused a skilled artisan to look to other teachings for an appropriate gas, and Allaire teaches the specific (inert) gas type to use. One would have had a reasonable expectation of success in the modification because von Loewis and Allaire are each drawn to fiber reinforced ceramics made by infiltration of a preform with a matrix material. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 3, the von Loewis of Menar pressurization step is necessarily held for some period of time, and as discussed above, von Loewis teaches infiltration (saturation) of the fiber web preform. 
	Regarding claim 4, von Loewis of Menar teaches an axisymmetric preform (see Fig. 1). 
Regarding claim 8, the parison used in the von Loewis process is a heated portion of glass. It can therefore only be produced by pre-heating. As it is taught as being introduced into the (interior region) of the mold, pre-heating of the parison outside of the interior region is necessarily carried out.
	Regarding claim 9, von Loewis of Menar teaches that the process can involve heating the parison within the fabric preform and expanding the parison by blowing (applying pressurized gas). This necessarily causes compacting of the preform to a second size against the mold. 
Regarding claim 11, von Loewis of Menar teaches a method of producing a vitreous article by blowing a glass parison into a mold against a web of glass fibers. This web of glass fibers is a preform, and is provided into said mold in a cylindrical shape (see Fig. 1) such that it would circumscribe an interior region thereof. The parison is blown into the mold to pressurize and expand it, and thus pressurized gas is introduced. The heating of the parison necessarily decreases its viscosity, and as discussed above, the von Loewis method involves causing the glass expand against and into the fiber preform, and thus to flow and infiltrate said preform. A consolidated workpiece is thereby formed, and the workpiece is cooled. The method of von Loewis of Menar further involves heating the parison within the fabric preform and expanding the parison by blowing (applying pressurized gas). This necessarily causes compacting of the preform to a second size against the mold.
	Claim 11 differs from von Loewis of Menar because this piece of prior art does not specify that parison expansion is affected by inert gas specifically. However, it would have been obvious to one of ordinary skill in the art to modify von Loewis in view of Allaire et al in order to use an inert gas for the pressurized gas expansion step that is taught therein, because Allaire et al teaches a process for forming a ceramic matrix composite by expanding matrix material into a fibrous preform, and teaches that the expansion is preformed by the introduction of inert gas specifically. Allaire et al teaches that using a pressuring gas such as neutral (inert) nitrogen is the most convenient manner in which to consolidate the fiber-reinforced composite material. One of ordinary skill would have had motivation to use the Allaire inert gas as the pressurizing/parison-expanding gas called for by von Loewis because the lack of specificity in van Loewis as to the gas used for this step would have caused a skilled artisan to look to other teachings for an appropriate gas, and Allaire teaches the specific (inert) gas type to use. One would have had a reasonable expectation of success in the modification because von Loewis and Allaire are each drawn to fiber reinforced ceramics made by infiltration of a preform with a matrix material. Each limitation of instant claim 11 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 12, the von Loewis of Menar pressurization step is necessarily held for some period of time, and as discussed above, von Loewis teaches infiltration (saturation) of the fiber web preform. 
	Regarding claim 13, von Loewis of Menar teaches an axisymmetric preform (see Fig. 1). 
	Regarding claim 17, the parison used in the von Loewis process is a heated portion of glass. It can therefore only be produced by pre-heating. As it is taught as being introduced into the (interior region) of the mold, pre-heating of the parison outside of the interior region is necessarily carried out. 
Allowable Subject Matter
9.	Claims 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 11, and wherein the fiber preform has the compositional features of instant claim 14. The prior art also does not teach or suggest a method meeting each limitation of said claim 11, and wherein the preform has at least 2-axis curvature, or wherein the proportions of fiber preform and glass matrix components fall within the ranges of instant claim 16. 
Conclusion
10.	Claims 1-13 and 17 are rejected. Claims 14-16 and 18 are objected to. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW11 August 2022